EXHIBIT WORLDWIDE PETROLEUM CONSULTANTS ENGINEERING • GEOLOGY • GEOPHYSICS • PETROPHYSICS CHAIRMAN & CEO C.H. (SCOTT) REES III PRESIDENT & COO DANNY D. SIMMONS EXECUTIVE VP G. LANCE BINDER EXECUTIVE COMMITTEE P. SCOTT FROST • DALLAS J. CARTER HENSON, JR. • HOUSTON DAN PAUL SMITH • DALLAS JOSEPH J. SPELLMAN • DALLAS THOMAS J. TELLA II • DALLAS January 23, Mr.William T. Van Kleef Chairman Noble Energy, Inc. Audit Committee 100 Glenborough Drive, Suite 100 Houston, Texas 77067 Dear Mr. Van Kleef: In accordance with your request, we have audited the estimates prepared by Noble Energy, Inc. (Noble), as of December 31, 2008, of the proved reserves to the Nobleinterest in certain oil and gas properties located in the United States and throughout the world. These estimates are based on constant prices and costs, as discussed in subsequent paragraphs of this letter. We have examined the estimates with respect to reserves quantities, reserves categorization, and future producing rates, using the definitions set forth in U.S. Securities and Exchange Commission (SEC) Regulation S-X Rule 4-10(a) and subsequent staff interpretations and guidance. The estimates of reserves have been prepared in accordance with the definitions and guidelines of the SEC and conform to the Statement of Financial Accounting Standards No. The following table sets forth Noble's estimates of the net reserves, as of December 31, 2008, for the audited properties: Net Reserves Category Oil (MBBL) Gas (MMCF) Proved Developed Producing 168,846.9 2,085,569.6 Non-Producing 30,179.4 299,501.5 Proved Undeveloped 112,095.3 930,052.3 Total Proved 311,121.6 3,315,123.4 The oil reserves shown include crude oil, condensate, and natural gas liquids (NGL). Oil volumes are expressed in thousands of barrels (MBBL); a barrel is equivalent to 42 United States gallons. Gas volumes are expressed in millions of cubic feet (MMCF) at standard temperature and pressure bases. When compared on a field-by-field basis, some of the estimates of Noble are greater and some are less than the estimates of Netherland, Sewell & Associates, Inc. However, in our opinion the estimates of Noble's proved reserves shown herein are, in the aggregate, reasonable and have been prepared in accordance with generally accepted petroleum engineering and evaluation principles. These principles are set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers. We are satisfied with the methods and procedures used by Noble in preparing the December 31, 2008, estimates of reserves, and we saw nothing of an unusual nature that would cause us to take exception with the estimates, in the aggregate, as prepared by Noble. 4500 Thanksgiving Tower •1601 Elm Street • Dallas, Texas 75201-4754 • Ph: 214-969-5401 • Fax: 214-969-5411 nsai@nsai-petro.com 1221 Lamar Street, Suite 1200 •Houston, Texas 77010-3072 • Ph: 713-654-4950 • Fax: 713-654-4951 netherlandsewell.com 1 The estimates shown herein are for proved developed producing, proved developed non-producing, and proved undeveloped reserves. Noble's estimates do not include probable or possible reserves that may exist for these properties, nor do they include any consideration of undeveloped acreage beyond those tracts for which undeveloped reserves have been estimated. Reserves categorization conveys the relative degree of certainty; reserves subcategorization is based on development and production status. The estimates of reservesincluded herein have not been adjusted for risk. Oil, NGL, and gas prices were used only to determine economic limits for the properties and economic viability of future projects. Oil and NGL prices used by Noble are based on a December 31. 2008, Bloomberg West Texas Intermediate Cushing spot price of $44.60 per barrel and are adjusted by lease for quality, transportation fees, and regional price differentials. Gas prices used by Noble are based on the December 31, 2008, Bloomberg Henry Hub spotprice of $5.71 per MMBTU and are adjusted by lease for energy content, transportation fees, and regional price differentials. All prices are held constant throughout the lives of the properties. Operating costs and capital costs were used only to determine economic limits for the properties and economic viability of future projects. Lease and well operating costs used by Noble are based on historical operating expense records. These costs include the per-well overhead expenses allowed under joint operating agreements along with estimates of costs to be incurred at and below the district and field levels.
